PER CURIAM.*
David R. Cook (“applicant”) applied to take the July 1995 Louisiana State Bar Examination. His application was denied by the Committee on Bar Admissions. On July 7, 1995, this court issued an order granting applicant permission to take the July, 1995 bar examination, with the provision that upon successful completion of the bar examination, applicant could apply to this court for the appointment of a commissioner to take evidence on whether applicant had met the requirements of Article 14, Section 7(B) of the Articles of Incorporation of the Louisiana State Bar Association.
Applicant successfully completed the bar examination and now seeks the appointment of a commissioner, or, alternatively, admission to practice law under a supervision period deemed appropriate by this court.
Based on the information provided to the court by applicant and the Committee on Bar Admissions, applicant is eligible to be admitted to practice law in Louisiana, subject to a on probationary status for two years.
DAVID R. COOK IS ELIGIBLE TO BE ADMITTED TO PRACTICE LAW IN LOUISIANA, SUBJECT TO A PROBATIONARY FOR TWO YEARS.

 Bleich, J., not on panel.